ACCEPTED
                                                                                                  06-15-00050-CR
                                                                                       SIXTH COURT OF APPEALS
                                                                                             TEXARKANA, TEXAS
                                                                                             8/13/2015 4:17:02 PM
                                                                                                 DEBBIE AUTREY
                                                                                                           CLERK


                                        NO. 06-15-00050-CR

STATE OF TEXAS                                     §                      FILED IN
                                                        IN THE COURT OF APPEALS
                                                                     6th COURT OF APPEALS
                                                   §                   TEXARKANA, TEXAS
vs.                                                §    SIXTH APPELLATE DISTRICT
                                                                     8/13/2015 4:17:02 PM
                                                   §
                                                                         DEBBIE AUTREY
BRAD ALLEN DUNN                                    §    HARRISON COUNTY, TEXAS
                                                                             Clerk


                 MOTION TO EXTEND TIME TO FILE APPELLANT'S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

         Now comes Brad Allen Dunn, Appellant in the above styled and numbered cause, and

moves this Court to grant an extension of time to file appellant's brief, pursuant to Rule 38.6 of

the Texas Rules of Appellate Procedure, and for good cause shows the following:

         1.      This case is on appeal from the 71st Judicial District Court of Harrison County,

Texas.

         2.      The case below was styled the State of Texas vs. Brad Allen Dunn, and numbered

14-0029X.

         3.      Appellant was convicted of murder.

         4.      Appellant was assessed a sentence of ninety-nine (99) years on March 5, 2015.

         5.      Notice of appeal was given on March 6, 2015 .

         6.      The clerk's record was filed on July 15, 2015; the reporter's record was filed on

July 8, 2015 .

         7.      The appellate brief is presently due on August 14, 2015.

         8.      Appellant requests an extension of time of 60 days from the present date, i.e.

August 13, 2015.

         9.      No extension to file the brief has been received in this cause.

                                                   1
         10.       Defendant is currently incarcerated.

         11 .      Appellant relies on the following facts as good cause for the requested extension:

         Undersigned counsel for Appellant is a sole practitioner actively working in Harrison,

Panola and Shelby Counties. Undersigned counsel almost exclusively handles court-appointed

criminal cases, family law cases, and CPS cases. As those types of cases require attendance in

Court on almost a daily basis, undersigned counsel has had an insufficient amount of time within

which to conduct research, prepare the statement of fact and complete the brief within the stated

time frame. Undersigned counsel would further show he has not had a secretary or paralegal to

help in the day to day activities of his practice, which has further impeded his ability to timely

file this brief.

        WHEREFORE, PREMISES CONSIDERED, Appellant prays that this Court grant this

Motion To Extend Time to File Appellant's Brief, and for such other and further relief as the

Court may deem appropriate.

                                                 Respectfully submitted,

                                                 CRAIG A FLETCHER
                                                 Attorney at Law
                                                 110 S. Bolivar, Suite 210
                                                 Marshall, Texas 75670
                                                 Tel: (903) 503-7676
                                                 Fax: (903) 503-7680




                                                 By: _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                     Craig A. Fletcher
                                                     State Bar No. 00792506
                                                     craig@craigfletcherlaw.com
                                                     Attorney for Brad Allen Dunn



                                                    2
                               CERTIFICATE OF SERVICE

      This is to certify that on August 13, 2015, a true and correct copy of the above and

foregoing document was served on the District Attorney's Office, Harrison County, Harrison

County Courthouse, by email.




                                         Craig A. Fletcher




                                            3